Title: To Benjamin Franklin from Richard Bache, 1 January 1774
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia 1st. January 1774
I have to acknowledge receipt of your Favors of the 24th. Sept. and 5th. October, the former by the hands of Mrs. Alcock, who found her Husband settled on a small Farm on the other Side Schuylkill, not far from the Middle Ferry. [It] is not many days since she delivered to me your Letter, and I have not since had an Opportunity of going to see them, but intend it soon. You may rest assured, that I will shew them every friendly Civility in my Power. I thank you for the paper [you] sent me. I was much gratified, to have it from under [your] own hand, that the Edict was of your writing; it was conjectured to be yours before, and had been published, as a thing much admired, in most of our Papers; You are charged likewise with being the Author, of the Method to make a Little State of a Great One. I hope the Publick are not mistaken in this, for I think it a piece of great Merit; your [friend?] General Lee, who has been here some time, and who thinks himself well acquainted with your Stile, is the only Man in this Place that thinks [interlined: says] it is not yours.
I have applied to Mr. Thomas Foxcroft on the Subject of your Letter of the 5th. Octr: he told me that he had transmitted you your Accts. lately, and has now furnished me with Copies of them, which I herewith send you. Since your Order for paying Mrs. Franklin £30 per Month, no more has been paid to her, and that has been paid very regularly [on the?] first of the Month; before this Order, I understand, [those?] Payments were made to her in unequal Sums, and [at] uncertain Times, but the Accounts I suppose point [out] these things to you; they have always taken Receipts [for] what Moneys they have paid her; I hope the Accounts [will] prove to your Satisfaction.
Mrs. Barry’s Letter I sent to Mr. Cox, who now lives out of Town, but have since seen him, and he promised to return an Answer thro’ my Hands, he has not yet done it. Nor has the Romish Priest, furni[shed one] to the Letter I delivered to him, tho’ he promised to do it by this Packet. I can get no Tidings of the Dutchman, for whom you forwarded a Letter, tho’ I have made much Inquiry after him, however this shall not discourage me from further Search, and hope in my next to inform you something of him. The Family are well, my Mother and Sally write you by this Opportunity, they join me in much love, and in wishing you many happy returns of this Season. Our Respects and best Wishes, wait upon [our?] Friends in Craven Street. I have the Honour to be Dear Sir Your very Affectionate Son
Richd: Bache

[I] take Leave to trouble you [with a] few Lines, by way of Newyears Gift to my Mother, as there will not be an Opportunity for Liverpoole soon.
[Benja]min Franklin Esqr.

